NOTIFICATION OF REFUSAL


Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the United Kingdom on June 28, 2021.  It is noted, however, that applicant has not filed a certified copy of the United Kingdom application as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Therefore, a certified copy of the United Kingdom application is required.

Objection to the Specification
The specification is objected to because it does not include brief descriptions of the
reproductions.

An international design application designating the United States must include a specification as
prescribed by 35 U.S.C. 112 and preferably include a brief description of the reproduction pursuant to
Rule 7(5)(a) describing the view or views of the reproductions. (37 CFR 1.1024)
International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does
NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant
that is a juristic entity must be represented by a patent attorney or agent registered to practice before the
USPTO. Additional information regarding interviews is set forth below.

	
Claim Refusal - 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling because many elements of the claim are not clearly disclosed and cannot be understood from the inadequately executed computer-generated image in which they appear.  The photographic disclosure is of insufficient quality to assure that all details. The exact appearance and three-dimensional configuration of the design elements that appear on the surfaces of the Airship Crane are not clearly disclosed in the reproductions. 

    PNG
    media_image1.png
    769
    709
    media_image1.png
    Greyscale


The applicant is advised to review ALL reproduction sheets for consistency and clarity. The annotated figures shown above are examples only.  The issues described are applicable to ALL figures.


The disclosure of the elements depicted on the top surface of the Airship Crane (1.1), differ from the depiction of what is shown in the perspective view of 1.3, as detailed below.


         

    PNG
    media_image2.png
    323
    649
    media_image2.png
    Greyscale


The top edge of the Airship Crane depicted in 1.1 is shown as a hard, defined edge, which differs from 1.3 in which the top circumferential edge is seen as a smooth curvature and undefined.

The appearance of the “clip” features depicted in 1.1 differs from the showing of those features in 1.3.


The “skylifter” logo seen in 1.3 is NOT seen in 1.1.

The polygon shapes seen on the top surface of the Airship Crane in 1.1 are depicted as solid black shapes differs from what is seen I 1.3 in which the shapes are depicted as “lined” and in a blueish hue.

The top surfaces of the Airship Crane seen in 1.1 features three tiny dots, NOT seen in 1.3.

1.3 features a tiny (red) protruding design element at the top of the claim, NOT seen in 1.1. 

The disclosure therefore fails to enable someone skilled in the art to make and use it or apply it to the article of manufacture in which design is embodied without resorting to conjecture.


Claim Refusal - 35 U.S.C. § 112(b)
Further, the claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim is indefinite because the scope of protection sought by the claim cannot be determined from the disclosure. See MPEP 1504.04 II. 

The claim is indefinite because applicant has provided no understanding as to the usage of color in the reproductions. As color, in international design applications, may be used to disclaim portions of the design, an intended usage of color statement OR a color statement, as seen in the example below is important in the understanding of the claimed design.

 --The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. --


Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at john.voytek@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources

•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Conclusion
The claim is refused under 35 U.S.C. 112(a) and (b) as set forth above.

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/JOHN A VOYTEK/Primary Examiner, Art Unit 2916                                                                                                                                                                                                        11/30/2022